DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group II claims 26-31 in the reply filed on April 5, 2021 is acknowledged.

Status of Claims
This office action is in response to an election of claims entered on April 5, 2021 for the patent application 16/926,318 filed on July 10, 2020. Claims 1-20 are canceled. Claims 26-31 are elected. Claims 21-25 and 32-41 are withdrawn. Claims 21-41 are pending.

Claim Objections
Claim 34 is objected to because of the following informality: duplicate claim numbering.
Claim 34 is a duplicate claim appearing twice. 37 CFR 1.126 requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

For the purpose of examination, and keeping in accordance with 37 CFR 1.126, the duplicate claim 34 will be treated as cancelled and presented as the number next following the highest numbered claims previously presented (i.e. claim 40) as newly claimed 41. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,722,165 to Douglas, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-22 of the instant application 16/926,318 are disclosed in claims 1-22 of U.S. Patent No. 10,722,165. 
Instant application
US 10,722,165 to Douglas, et al.

26. A system for measuring reaction times of a user, comprising: 
an electronic device having a touchscreen, a user-facing camera, at least one memory storing operation instructions, and at least one processor; 
the at least one processor executing the operation instructions to perform operations comprising: 
providing, on the touchscreen, a graphical user interface with at least one selection region; 
updating, at an interval, the graphical user interface to provide at least one object related to the at least one selection region; 
receiving a user selection on the graphical user interface of the touchscreen; 
recording, between the updating and the receiving, data comprising: 
location data, from the touchscreen, representing a location of the user selection within the graphical user interface; and 
time data, indicating a time period between the updating and the receiving; 
determining, based on the location data, if the user performed reaction test instructions comprising selecting one of the at least one selection region on the touchscreen when at least one corresponding object appears; 
calculating, based on the time data, a cognitive ability metric as an average time period between the updating and the receiving,   
comparing the cognitive ability metric to a cognitive ability threshold; and 
providing, based on the comparing, an alert when the cognitive ability metric exceeds the cognitive ability threshold.  

1. A system for measuring reaction times of a user , comprising: 
an electronic device comprising a touchscreen, a user-facing camera, at least one memory storing operation instructions, and at least one processor; 
a first sensor device attached to the user, the first sensor device comprising an inertial measurement unit; 
the at least one processor executing the operation instructions to perform operations comprising: 
providing, on the touchscreen, a graphical user interface with at least one selection region; 
updating, at an interval, the graphical user interface to provide at least one object related to the at least one  selection region; 
receiving a user selection on the graphical user interface of the touchscreen; 
recording, between the updating and the receiving, data comprising: 
image data, from the user-facing camera, including at least a portion of a face of the user; 
first motion data, from the first sensor device, representing first motions of the user;    
location data, from the touchscreen, representing a location of the user selection within the graphical user interface; and 
time data, indicating a time period between the updating and the receiving; 
determining, based on the location data, if the user performed reaction test instructions comprising selecting one of the at least one selection region on the touchscreen when at least one corresponding object appears; 
calculating, based on the image data, a visual acuity metric as an average percent of a field of view of the camera that includes the user's face; 
calculating, based on the first motion data, a motor skill metric as an average amount of time the user moves between the updating and the receiving; 
calculating, based on the time data, a cognitive ability metric as an average time period between the updating and the receiving, 
comparing the visual acuity metric, the motor skill metric, and the cognitive ability metric to a visual acuity threshold, a motor skill threshold, and a cognitive ability threshold, respectively; and 
providing, based on the comparing, an alert based on at least one of the following occurring: 
the visual acuity metric exceeding the visual acuity threshold, 
the motor skill metric exceeding the motor skill threshold, or 
the cognitive ability metric exceeding the cognitive ability threshold.




“a first sensor device attached to the user, the first sensor device comprising an inertial measurement unit;”
“image data, from the user-facing camera, including at least a portion of a face of the user;”
“first motion data, from the first sensor device, representing first motions of the user;”
“calculating, based on the image data, a visual acuity metric as an average percent of a field of view of the camera that includes the user's face;” 
“calculating, based on the first motion data, a motor skill metric as an average amount of time the user moves between the updating and the receiving;”
“providing, based on the comparing, an alert based on at least one of the following occurring: 
the visual acuity metric exceeding the visual acuity threshold, or
the motor skill metric exceeding the motor skill threshold.”

While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claim 26 of application 16/926,318 and claim 1 of U.S. Pat. 10,722,165 lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of U.S. Pat. 10,722,165 is in effect a “species” of the “generic” invention of claim 1 of application 16/926,318.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 26 of application 16/926,318 is anticipated by claim 1 of U.S. Pat. 10,722,165, it is not patentably distinct from claim 26 of application 16/926,318.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 26 is directed to “a system (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of ”measuring reaction times,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Because the claims are reasonably understood as “mental processes,” they require the following limitations: “providing at least one selection region; updating, at an interval, to provide at least one object related to the at least one selection region; receiving a user selection; recording, between the updating and the receiving, data comprising: location data representing a location of the user selection; and time data, indicating a time period between the updating and the receiving; determining, based on the location data, if the user performed reaction test instructions comprising selecting one of the at least one selection region when at least one corresponding object appears; calculating, based on the time data, a cognitive ability metric as an average time period between the updating and the receiving; comparing the cognitive ability metric to a cognitive ability threshold; and providing, based on the comparing, an alert when the cognitive ability metric exceeds the cognitive ability threshold.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an electronic device having a touchscreen,” “a user-facing camera,” “at least one memory storing operation instructions,” “at least one processor” and “a graphical user interface,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed ”measuring reaction times,” is not providing a practical application. 
“an electronic device having a touchscreen,” “a user-facing camera,” “at least one memory storing operation instructions,” “at least one processor” and “a graphical user interface,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 27-31 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 27-31 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 26. Therefore, claims 26-31 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-31 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27 recites the limitation “reaction test instructions,” “a number of objects,” and “a difficulty level.” The limitations are previously introduced in claim 26 and 27, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the reaction test instructions,” “[[a]] the number of objects,” and “a previous iteration difficulty level”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claims 26 and 27. Therefore, claim 27 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

“the difficulty level of each iteration.” The limitation is not previously introduced in claim 26 or 27. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “each iteration [[the]] difficulty level ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 27. Therefore, claim 27 is also rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 28 recites the limitation “the user’s pupil locations.” The limitation “locations of the user’s pupils” is previously introduced in claim 28. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the locations of the user’s [[pupil]] pupils locations”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 28. Therefore, claim 28 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 29 recites the limitation “the user’s eyeglasses.” The limitation “eyeglasses” is previously introduced in claim 29. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 28. Therefore, claim 29 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 29 also recites the limitation “the user’s eyeglasses location.” The limitation is not previously introduced in claim 29. As such, the subsequent limitation is lacking antecedent basis (i.e. “[[the]] a user’s eyeglasses location”). Therefore, claim 29 is also rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

“the randomly selected object.” The limitation “randomly selecting the first object or the second object” is previously introduced in claims 30 and 31, respectively. As such, the subsequent limitation ambiguously conflicts with the previous limitation of claims 30 and 31. Therefore, claims 30 and 31 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 30 and 31 also recite the limitation “the selected region.” The limitations “a first selection region” and “a second selection region,”  are previously introduced in claims 30 and 31, respectively. As such, the subsequent limitation ambiguously conflicts with the previous limitations of claims 30 and 31. Therefore, claims 30 and 31 are also rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 30 and 31 further recite the limitation “the average of time periods.” The limitation is not properly introduced in claims 30 and 31 and ambiguously conflicts with the previous “average” limitations of claims 30 and 31. Therefore, claims 30 and 31 are further rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Allowable Subject Matter
Claims 26-31 are allowed. The closest prior art of record is Allen, et al., (US 2016/0213300) and Malchano, et al., (US 2018/0133507). However, neither reference teaches the limitations of “determining, based on the location data, if the user performed reaction test instructions comprising selecting one of the at least one selection region on the touchscreen when at least one corresponding object appears; calculating, based on the time data, a cognitive ability metric as an average time period between the updating and the receiving, comparing the cognitive ability metric to a cognitive ability threshold; and providing, based on the comparing, an alert when the cognitive ability metric exceeds the cognitive ability threshold.” Therefore, claims 26-31 are tentatively allowable. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715